Citation Nr: 1332473	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis. 

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1961 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, (which was the temporary location of the New Orleans, Louisiana, RO in the aftermath of Hurricane Katrina) and from a June 2009 decision of the New Orleans RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in the June 2009 rating decision, the RO assigned a higher initial disability rating of 50 percent for the Veteran's PTSD.  In July 2009, the Veteran submitted a notice of disagreement (NOD) regarding his assigned disability rating.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board must remand this issue for issuance of an SOC.

The Veteran seeks entitlement to service connection for a rheumatoid arthritis which he contends is due to climate exposure during active duty in Vietnam.  The Veteran's service personnel records indicate service in Vietnam from October 1966 to October 1967.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of the claim.

The first objective evidence of a diagnosis of rheumatoid arthritis is in an August 1997 private treatment record.  The note indicates the original diagnosis was made in July 1995.  

In a January 2007 letter, J. M., M.D., the Veteran's treating physician, reported that the Veteran has a diagnosis of seropositive rheumatoid arthritis.  The Veteran indicated he has had symptoms of arthritis prior to seeing the physician.  The physician noted that the Veteran claimed that it initially began as recalcitrant shoulder pain that eventually became more diffuse rheumatoid arthritis.  This happened some years after release from active duty where he served in Vietnam.  The physician asserted that the cause of rheumatoid arthritis is unknown; however, there could be an exposure factor, either infection or otherwise, that could possibly play a role in initiation of the process that ultimately leads to rheumatoid arthritis.  The physician opined that it would not be beyond the realm of possibility that exposure to some agent during the Veteran's time in Vietnam could have led to the ultimate expression of rheumatoid arthritis. 

In October 2007, the Veteran underwent an Agent Orange examination at a VA facility.  After a physical examination, the diagnoses included rheumatoid arthritis.  The physician determined that the Veteran does not have a diagnosis that could be attributed to his having been exposed to Agent Orange.   

Though the Veteran has a current diagnosis, he has not been afforded a VA examination to determine the nature and etiology of his rheumatoid arthritis.  Under these circumstances, the Board finds that an examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, Social Security Administration disability records were associated with the file in August 2009, after the June 2009 SOC. As such, and as it directly concerns the Veteran's rheumatoid arthritis diagnosis, the Board finds that this case should also be remanded so that the RO may consider this newly submitted evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his claimed rheumatoid arthritis.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Issue an SOC to the Veteran and his representative, addressing the issue of entitlement to a disability rating in excess of 50 percent for PTSD.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

3.  The Veteran should also be afforded a VA examination, with an appropriate examiner, to determine the nature, severity, and etiology of the Veteran's rheumatoid arthritis.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the relevant information obtained from the examiner's interview of the Veteran, and the clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's rheumatoid arthritis is etiologically related to the environmental exposures during service or to any other injury or illness incurred during service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include the diagnoses and positive nexus findings expressed in the Veteran's VA treatment records), relevant findings on examination and from the Veteran's stated history, and applicable medical principles.  

If the examiner finds that an etiology opinion cannot be provided without resort to speculation due to limitations of knowledge in the medical community at large, the examiner must identify the facts that cannot be determined, what additional information is necessary to render an appropriate opinion.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, and any other development deemed necessary based upon the results of the foregoing development, the Veteran's claim of entitlement to service connection for rheumatoid arthritis should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



